DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 13 May 2022. 
Claims 1 was amended. Claims 1, 2, 4-10, 12, and 13 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “receive, over the electronic network, a selection of one or more influencers of the subset from the computing device associated with the user, the one or more influencers including at least one influencer with persistent sales for one or more item types associated with the brand over a predetermined time period.” It would be unclear to one of ordinary skill in the art how the identified limitation affects the scope of the claim. The claims describes, in short, the provision of a subset of influencers who meet certain rules to a user for selection, and then the receiving of the user’s selection from that subset. Where the claim limitation describes the selection as “including at least one influencer with persistent sales”, it would be unclear to one of ordinary skill in the art whether this limitation is meant to imply that the subset was necessarily selected such as to also include “at least one influencer with persistent sales”, or where the system forces the user to select “at least one influencer with persistent sales”, or whether the limitation encompass the scenario where a user happens to be provided with a subset that includes “at least one influencer with persistent sales” and the user happens to select the “at least one influencer with persistent sales”. As the meaning of the claim is ambiguous, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. For the purposes of examination, the last interpretation will be used.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receive influencer sales data identifying one or more products and sales for each of a plurality of influencers; receive social media data associated with each of a plurality of influencers; analyze the received infleuncer sales data and the social media data to track, for each of the plurality of influencers, at least: (i) sales made in response to one or more social media posts created by a corresponding influencer and (ii) sales made through different social media posting types; receive, a plurality of campaign rules associated with a brand from the user, the plurality of campaign rules having been input by the user; apply the plurality of campaign rules to the influencer sales data to identify a subset of the plurality of influencers that satisfy the plurality of campaign rules; cause the identified subset to be displayed to the user; and receive, a selection of one or more influencers of the subset from the user, the one or more influencers including at least one influencer with persistent sales for one or more item types associated with the brand over a predetermined time period. These limitations describe a concept of gathering sales information and campaign information, analyzing the sales information in view of the campaign information, providing influencer options to a user, and receiving an influencer selection of the user. This concept is plainly a marketing activity, and as such falls within the methods of organizing human activity grouping of the 2019 PEG. Therefore the claim is determined to recite to an abstract idea. 
Additionally, note MPEP 2106’s example of “using a computer as a tool to perform a mental process”: “The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of ‘anonymous loan shopping’, which was a concept that could be ‘performed by humans without a computer.’” The description of Mortgage Grader aligns closely with the above identified limitations of the abstract idea. Thus the claims may also be interpreted as describing a mental process of “influencer shopping”, which similarly could be performed without a computer. Thus the claim is also determined to set forth a concept falling within the mental processes grouping. So again, the claim is determined to recite an abstract idea. 
As the limitations of the claim which set forth the method of organizing human activity and the limitations which set forth the mental process are the same, the following analysis applies for both abstract idea groupings. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate an abstract idea into a practical application. The claim recites the additional element of a processor. This additional element is recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. The claim further recites the additional element of generating a user interface, causing the generated user interface to be displayed, and cause information to be displayed via the user interface. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment. As such, this additional element does not integrate the abstract idea into a practical application. The claim further recites the additional element of accessing over an electronic network at least two servers and receiving information over an electronic network from at least one server and from a computing device. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a networked computing environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements of the computing device, the use of a user interface, and the reception of information over a network only generally link the abstract idea to a technological environment involving networked computers. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Thus as the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claim is determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claim recites an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, this element does not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of a displayed user interface. However, Schlegel (US 2004/0113946 A1) demonstrates (“In the area of personal computers, the graphical user interface (GUI) has become almost ubiquitous” [0002]) that user interfaces were conventional long before the priority date of the claimed invention. As such, this additional element does not constitute significant more than the abstract idea. As previously noted, the claims recite the additional element of receiving information over an electronic network from computing devices. However, Per MPEP 2106.05(d), the court have recognized receiving or transmitting data over a network to be conventional computer functions. As such, this additional element does not constitute significant more than the abstract idea. Additionally, Note buySAFE, Inc, which stated “That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.” There are no further additional elements. As previously noted, when considered as a combination, the combination of additional elements only generally link the abstract idea to a technological environment involving networked computers. But per MPEP 2106.05, the courts have found generally linking the use of a judicial exception to a particular technological environment field of use insufficient to qualify as “significantly more” when recited in a claim with a judicial exception. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claim is not patent eligible.  
Dependent claims 2, 4-10, 12, and 13 further narrow the abstract idea, but the claims continue to recite an abstract idea. The additional element of the user interface is used to implement the further narrowed abstract idea, but this additional element is not meaningfully changed. The additional elements do not integrate the narrowed abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (US 2018/0204243 A1) in view of Liu et al. (US 9031861 B1)

Regarding Claim 1: Haaland discloses a system for data management comprising a first processor (See at least [0075]) and configured to:
access, over an electronic network, at least one server associated with one or more online stores to receive influencer sales data identifying one or more products and sales for each of a plurality of influencers (A performance analysis system 244 may be an analytics platform which may gather performance metrics about influencer activities on a social media network. The performance analysis system 2444 may operate on a hardware platform 246 and may include a performance data collector 248, which may store data in a performance database 250. A performance analyzer 252 may analyze and aggregate data, which may be made available through an application programming interface 254. See at least [0088] and Fig. 2. Also: The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: The customized URI or URL may send a consumer from an advertisement by an influencer into a landing page or other location that may be tracked. Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]). 
access, over the electronic network, at least one server associated with one or more social media websites to receive social media data associated with each of the plurality of influencers (A social media network 238 may operate on a hardware platform 236, and may host the influencers 240. In many cases, an application programming interface 242 may be available for collecting information about activities on the social media network 238. Such information may include analytics that may be used to identify posts made by influencers 240 as well as the responses or reactions to those posts. See at least [0087] and Fig. 2). 
analyze the received influencer sales data and the social media data to track, for each of the plurality of influencers, at least (i) sales made in response to one or more social media posts created by a corresponding influencer (A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]). 
generate a user interface for display on a computing device associated with a user; cause to be displayed, on the computing device, the generated user interface; receive, over the electronic network, a plurality of campaign rules associated with a brand from the computing device associated with the user, the plurality of campaign rules having been input by the user via the user interface (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2). 
apply the plurality of campaign rules to the influencer sales data to identify a subset of the plurality of influencers that satisfy the plurality of campaign rules (Embodiment 300 illustrates a basic method for using groups of influencers for an advertising campaign. Campaign requirements may be defined in block 302. From the requirements, preexisting groups may be searched in block 304 to find any groups that meet at least some of the campaign requirements. See at least [0093]). 
cause the identified subset to be display to the user via the user interface (The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Examiner’s note: The claim does not specify “highest” relative to any grouping. Thus the broadest reasonable interpretation includes “highest” relative to any grouping, including the grouping of the subset. Any non-empty set of influencers will necessarily include an influencer with the highest sales for that set). 
receive, over the electronic network, a selection of one or more influencers of the subset from the computing device associated with the user, the one or more influencers including at least one influencer with persistent sales for one or more item types associated with the brand over a predetermined time period (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2. Examiner’s note: Haaland’s technique allows users to make a selection, which encompasses a selection including the specified influencer). 

Haaland does not appear to explicitly disclose tracking sales made through different social media posting types. 
Liu teaches tracking sales made through different media posting types (Conversions (e.g., clicks, visits, transactions, etc.) of the resource 124a by users 104 can be measured by the campaign evaluation system 110, for example, including attributing conversions to content items or content item types. See at least Column 7 Lines 43-58. Also: In some implementations, for campaigns including multiple content items, effectiveness of content items in association with other content items can be measured. For example, the content sponsor 122a may engage in an advertising campaign including a display advertisement and a keyword advertisement. An experiment can be conducted, for example, by the experiment controller 116, in which the display advertisement is paused in one or more experimental geographical locations and is continued in one or more control experimental locations within a geographic region, while continuing presentation of the keyword advertisement throughout the region. In the present example, the experiment controller 116 can measure conversions (e.g., link clicks) that resolve to a particular resource (e.g., the web page resource 124a) that can be directly attributed to a particular content item (e.g., the keyword advertisement) from users in geographic locations where presentation of one or more other content items (e.g., the display advertisement) is paused, and can measure conversions from users in locations where presentation is continued. By comparing conversion rates associated with experimental and control locations, for example, content items (or content item types) that may indirectly assist in the conversion of other content items (or types) may be identified. For example, if the experiment controller 116 determines that conversions of the web page resource 124a from the keyword advertisement occur at a higher rate within geographic locations where the display advertisement is continued, relative to conversions within geographic locations where the display advertisement is paused, a degree of lift for the keyword advertisement from the display advertisement may be determined. As another example, similar experiments may be conducted for multiple campaigns and experiment results may be aggregated to identify relationships between various different content types (e.g., display and keyword advertisements). See at least Column 9 Line 60 through Column 10 Line 26). 
Haaland provides a system which tracks influencer data, including general sales metrics, which differs from the claimed invention by the substitution of Haaland’s tracking of conversion rate for content types. However, Liu demonstrates that the prior art already knew of tracking conversion rates for types of content. One of ordinary skill in the art could have trivially substituted Liu’s content type based conversion rates into the system of Haaland. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track influencer conversion rates specific to types of influencer content. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Haaland and the teachings of Liu. 

Regarding Claim 2: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a user control configured by the first processor to allow the user to select the one or more influencers of the subset of the plurality of influencers (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2).

Regarding Claim 4: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a plurality of user controls configured by the first processor to allow the user to define the plurality of campaign rules (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2).

Regarding Claim 5: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes one or more user controls configured by the first processor to allow the user to track a campaign for the brand (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]). 

Regarding Claim 6: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate an influencer portal with a plurality of user controls for the one or more selected influencers of the subset (Influencers may interact with the system through an influencer portal 226. The influencer portal 226 may have mechanisms for influencers to upload and manage their accounts and profiles, and through which influencers may join various influencer groups. The influencer information may be stored in an influencer database 228. See at least [0083]). 


Regarding Claim 7: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the computing device is a first computing device, and wherein the first processor is further configured to: receive campaign data for a plurality of additional brands from a plurality of second computing devices; and generate one or more user controls configured to enable each user associated with the plurality of second computing devices to select campaign-related functions (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]). 

Regarding Claim 8: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user associated with the plurality of second computing devices to create a campaign for a corresponding one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 9: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to select an influencer for a corresponding campaign associated with one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 10: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to evaluate campaign completion metrics for a corresponding campaign associated with one of the plurality of additional brands and to change a status of the corresponding campaign to completed (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 12: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to review posted campaigns that are available to each user (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 13: Haaland in view of Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to track one or more influencers by a predetermined number of metrics (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: See Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1, 2, 4-10, 12, and 13: Applicant has amended independent claim 1 to address the concern raised. 
Examiner’s Response: Applicant's arguments filed 13 May 2022 have been fully considered, and they resolve the identified issue. The existing rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1, 2, 4-10, 12, and 13: 
The present claims, as amended, qualify as eligible subject matter because they do not recite any abstract idea. 
Applicant submits that the claims herein reflect an improvement in technology and/or a technical field, and thus are not directed to an abstract idea. For example, the pending claims clearly recite an improvement to an existing technological process of facilitating online user interactions with various electronic platforms by providing a single, all-inclusive platform. 
The interactions between, as well as the arrangement of, the claimed system, the user’s computing device, and the servers associated with one or more online stores and one or more social media websites are unconventional, and result in an improvement by continuously monitoring online social media and sales data with respect to each influencer, and identifying the most optimal influencers for a brand. 
Examiner’s Response: Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Applicant assertion that the claims do not recite any abstract idea are unpersuasive. 
Per MPEP 2106: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.“ Examiner notes that the specification provides no technical explanation of how to implement the identified features. As such, Examiner concludes that applicant’s invention does not provide any technical improvement. 
Examiner notes that the claims do not appear to involve continuous monitoring, nor identifying a most optimal influencer. Applicant’s argument based on unclaimed features is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 4-10, 12, and 13: Newly amended claim 1 is not obvious under the referenced art. 
Examiner’s Response: Applicant's arguments filed 13 May 2022 have been fully considered but they are rendered moot by the amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 14 February 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                 2022-06-10